297 So. 2d 175 (1974)
In re Ruby COOPER, alias
v.
STATE.
Ex parte STATE of Alabama
ex rel. ATTORNEY GENERAL.
SC 701.
Supreme Court of Alabama.
February 28, 1974.
William J. Baxley, Atty. Gen., and George W. Royer, Jr., Asst. Atty. Gen., for petitioner.
No brief for respondent.
JONES, Justice.
Petition of the State by its Attorney General for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Cooper, alias v. State, 53 Ala.App. 36, 297 So. 2d 169.
Writ denied.
HEFLIN, C. J., and COLEMAN, BLOOD WORTH and McCALL, JJ., concur.